DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 12/10/2021 is acknowledged.

Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/10/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 12-17, and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3, the claim recites, in part, “a further obstacle classified as the relevant obstacle” in lines 3-4. Claim 3 depends from claim 1, which recites that “the obstacle” is classified as the relevant obstacle (see lines 12-15). That is, the claims do not specify that the “further obstacle” is classified as “the” relevant obstacle, but rather that the originally claimed “obstacle” is given the classification of “the relevant obstacle.” As such, it is unclear in claim 3 if the further obstacle is replacing the obstacle as “the relevant obstacle”, or if a new “relevant obstacle” is being classified. 
The claim further recites “the obstacle” in lines 5 and 6. As noted above, claims 3 and 1 recite “an obstacle”, “a further obstacle”, “a non-relevant obstacle”, and “a relevant obstacle.” As such, it is unclear which of these various obstacles are being referenced by the recitations of “the obstacle” in the claim. 

Regarding claim 4, the claim depends from claim 3 and is therefore rejected for the same reasons as claim 3 above, as claim 4 does not cure the deficiencies of claim 3 noted above. 

Regarding claim 12, the claim recites, in part, “a further obstacle classified as the relevant obstacle” in lines 5-6. Claim 12 depends from claim 1, which recites that “the obstacle” is classified as the relevant obstacle (see lines 12-15). That is, the claims do not specify that the “further obstacle” is classified as “the” relevant obstacle, but rather that the originally claimed “obstacle” is given the classification of “the relevant obstacle.” As such, it is unclear in claim 12 if the further obstacle is replacing the obstacle as “the relevant obstacle”, or if a new “relevant obstacle” is being classified. 
The claim further recites “the obstacle” in line 7. As noted above, claims 12 and 1 recite “an obstacle”, “a further obstacle”, “a non-relevant obstacle”, and “a relevant obstacle.” As such, it is unclear which of these various obstacles are being referenced by the recitation of “the obstacle” in the claim. 

Regarding claim 13, the claim recites, in part, “classify the obstacle as the non-relevant obstacle for a predefined time in the case that the obstacle is within the predefined range” (lines 6-7). Claim 13 depends from claim 1, which recites that the obstacle is classified as the non-relevant obstacle “in the case that the second lane segment is not included in the relevant set of lane segments” and classified as the relevant obstacle “in the case that the second lane segment is included in the relevant set of lane segments.” As a result, it is unclear what the classification of the obstacle would be if the second lane segment is included in the relevant set of lane segments but the obstacle is within the predefined range, as that would yield a classification of both relevant and non-relevant. 

Regarding claim 14, the claim recites, in part, “a further obstacle classified as the relevant obstacle” in lines 6-7. Claim 14 depends from claim 1, which recites that “the obstacle” is classified as the relevant obstacle (see lines 12-15). That is, the claims do not specify that the “further obstacle” is classified as “the” relevant obstacle, but rather that the originally claimed “obstacle” is given the classification of “the relevant obstacle.” As such, it is unclear in claim 14 if the further obstacle is replacing the obstacle as “the relevant obstacle”, or if a new “relevant obstacle” is being classified. 
The claim further recites “the obstacle” in line 10. Claims 14 and 1 recite “an obstacle”, “a further obstacle”, “a non-classified obstacle”, “a non-relevant obstacle”, and “a relevant obstacle.” As such, it is unclear which of these various obstacles are being referenced by the recitation of “the obstacle” in the claim. 
The claim further recites “the potential collision event” in lines 8-9. There is insufficient antecedent basis for this limitation in the claim. 

Regarding claim 15, the claim recites, in part, “classify the non-classified obstacle as the non-relevant obstacle” in line 6. Claim 15 depends from claim 1, which recites that “the obstacle” is classified as the non-relevant obstacle (see lines 12-15). That is, the claims do not specify that the “non-classified obstacle” is classified as “the” non-relevant obstacle, but rather that the originally claimed “obstacle” is given the classification of “the non-relevant obstacle.” This is additionally claimed in lines 3-5 of claim 15. As such, it is unclear in claim 15 if the non-classified obstacle is replacing the obstacle as “the non-relevant obstacle”, or if a new “non-relevant obstacle” is being classified. 

Regarding claim 16, the claim recites “the data set” in line 2. There is insufficient antecedent basis for this limitation in the claim. 

Regarding claim 17, the claim depends from claim 16 and is therefore rejected for the same reason as claim 16 above, as claim 17 does not cure the deficiencies of claim 16 noted above. 
The claim further recites “whether the classification of the obstacle is to be performed based on the relevant set of lane segments for the vehicle or based on the at least one additional relevant set of lane segments for the vehicle.” However, claim 1 recites that the classification is based on the relevant set of lane segments (see lines 7-15). As such, it is now unclear in claim 17 if the classification is based on the relevant set of lane segments or not. 

Regarding claim 23, the claim recites, in part, “a further obstacle classified as the relevant obstacle” in lines 3-4. Claim 23 depends from claim 21, which recites “the safety system of claim 1”, and claim 1 recites that “the obstacle” is classified as the relevant obstacle (see lines 12-15). That is, the claims do not specify that the “further obstacle” is classified as “the” relevant obstacle, but rather that the originally claimed “obstacle” is given the classification of “the relevant obstacle.” As such, it is 
The claim further recites “a safety operation” in line 5. Claim 21 also recites “a safety operation” in line 3. It is unclear if the safety operation recited in claim 23 is the same as the safety operation recited in claim 21 or different. 

Regarding claim 24, the claim depends from claim 23 and is therefore rejected for the same reasons as claim 23 above, as claim 24 does not cure the deficiencies of claim 23 noted above. 
The claim further recites “the obstacle” in lines 3 and 4. It is unclear if “the obstacle” references the “obstacle” of claim 1 or the “further obstacle” of claim 23. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-17, and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claim 1, the claim recites, in part, “determine a first lane segment in a lane coordinate system based on the vehicle position data, the first lane segment being a lane segment in which the vehicle is located, determine a relevant set of lane segments for the vehicle based on a safety-range from the first lane segment, determine or receive obstacle position data indicating a second lane segment in the lane coordinate system, the second lane segment being a lane segment in which an obstacle is located.” These limitations, read in light of the specification, are mental processes in the form 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as 2019 PEG). 
The claim further recites “classify the obstacle either as a non-relevant obstacle in the case that the second lane segment is not included in the relevant set of lane segments for the vehicle, or as a relevant obstacle in the case that the second lane segment is included in the relevant set of lane segments for the vehicle.” This limitation, read in light of the specification, is also a mental process in the form of a judgement and/or evaluation capable of being performed in the human mind. 
This judicial exception is not integrated into a practical application because the claim does not purport any improvement to the function of a technical field as a result of the abstract idea, effect a tangible transformation in state or form, or apply the abstract idea in some other meaningful way beyond generally linking the abstract idea to a particular field of use, namely vehicles (see MPEP 2106.05). 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim recites “receive vehicle position data indicating a position of the vehicle.” However, this limitation is merely an act of data gathering. Mere data gathering in conjunction with an abstract idea is insignificant extra-solution activity that does not qualify as significantly more than a judicial exception (see MPEP 2106.05, Section I, Subsection A). 
The claim further recites “one or more processors”. These elements, recited at a high level of generality, when read in light of the specification are generic computer components and therefore do not amount to significantly more than the judicial exception. 

Regarding claim 2, the claim recites “determine a potential collision event between the vehicle and the obstacle in the event the object is classified as the relevant obstacle.” This limitation, when read 
The claim recites no additional elements that integrate the abstract idea into a practical application of amount to significantly more than the judicial exception.

Regarding claim 3, the claim recites “determine a potential collision event between the vehicle and a further obstacle classified as the relevant obstacle, and discard the obstacle from the determination of the potential collision event in the event the obstacle is classified as the non-relevant obstacle.” This limitation, when read in light of the specification, is also a mental process in the form of a judgement and/or evaluation capable of being performed in the human mind. 
The claim recites no additional elements that integrate the abstract idea into a practical application of amount to significantly more than the judicial exception.

Regarding claim 5, the claim recites “one or more memories” and specifies data stored in the one or more memories. The recited “one or more memories” are generic computer components that do not amount to significantly more than the abstract idea. 

Regarding claim 6, the claim recites “determine the relevant set of lane segments for the vehicle by retrieving the data set that corresponds to the first lane segment from the one or more memories.” This limitation, when read in light of the specification, is also a mental process in the form of an observation and/or evaluation capable of being performed in the human mind. Additionally or alternatively, this limitation is indicative of data gathering. The collection of available data using known techniques is within the realm of abstract ideas (see Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1355, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)).


Regarding claim 7, the claim merely further specifies the contents of “data set” stored in the one or more memories. This does not change the memories from being generic computer components that do not amount to significantly more than the judicial exception. 

Regarding claim 8, the claim recites “determine a potential collision event between the vehicle and the obstacle based on determining a connecting route between the first lane segment and the second lane segment based on the one or more connecting routes indicated by the data set.” This limitation, when read in light of the specification, is also a mental process in the form of a judgement and/or evaluation capable of being performed in the human mind. 
The claim recites no additional elements that integrate the abstract idea into a practical application of amount to significantly more than the judicial exception.

Regarding claim 9, the claim recites “determine the potential collision event between the vehicle and the obstacle in the event the obstacle is classified as the relevant obstacle, based on determining each lane segment of a plurality of lane segments in the lane coordinate system between the vehicle and the obstacle at least in a longitudinal direction of the lane coordinate system.” This limitation, when read in light of the specification, is also a mental process in the form of a judgement and/or evaluation capable of being performed in the human mind. 
The claim recites no additional elements that integrate the abstract idea into a practical application of amount to significantly more than the judicial exception.

Regarding claim 10, the claim recites “determine the potential collision event via a model-based approach in the case that a minimal distance between the vehicle and the obstacle is less than or equal to a minimal safety distance.” This limitation, when read in light of the specification, is also a mental process in the form of a judgement and/or evaluation capable of being performed in the human mind. 
The claim recites no additional elements that integrate the abstract idea into a practical application of amount to significantly more than the judicial exception.

Regarding claim 11, the claim recites “the safety-range is defined by a predefined maximal velocity associated with at least one lane segment of the relevant set of lane segments for the vehicle, and wherein the predefined maximal velocity is defined by a speed limit associated with the at least one lane segment of the relevant set of lane segments for the vehicle.” These limitations merely further specify the nature of the data used in the evaluations and do not take those acts outside the realm of mental processes capable of being performed in the human mind. 
The claim recites no additional elements that integrate the abstract idea into a practical application of amount to significantly more than the judicial exception.

Regarding claim 12, the claim recites “determine whether the obstacle is within a distance from the vehicle that is greater than a pre-defined distance, determine a potential collision event between the vehicle and a further obstacle classified as the relevant obstacle, and discard the obstacle from the determination of the potential collision event for a predefined time in the case that the distance from the vehicle is greater than the pre-defined distance.” This limitation, when read in light of the specification, is also a mental process in the form of a judgement and/or evaluation capable of being performed in the human mind. 


Regarding claim 13, the claim recites “determine whether the obstacle is within a distance from the vehicle that is within a predefined range, the predefined range beginning and ending farther from the vehicle than a safety-distance, and classify the obstacle as the non-relevant obstacle for a predefined time in the case that the obstacle is within the predefined range.” This limitation, when read in light of the specification, is also a mental process in the form of a judgement and/or evaluation capable of being performed in the human mind. 
The claim recites no additional elements that integrate the abstract idea into a practical application of amount to significantly more than the judicial exception.

Regarding claim 14, the claim recites “determine whether a non-classified obstacle is farther from the vehicle than the obstacle in the event the obstacle is classified as the non- relevant obstacle, determine a potential collision event between the vehicle and a further obstacle classified as the relevant obstacle, and discard the non-classified obstacle from the determination of the potential collision event for a predefined time in the case that the non- classified obstacle is farther from the vehicle than the obstacle.” This limitation, when read in light of the specification, is also a mental process in the form of a judgement and/or evaluation capable of being performed in the human mind. 
The claim recites no additional elements that integrate the abstract idea into a practical application of amount to significantly more than the judicial exception.

Regarding claim 15, the claim recites “determine whether a non-classified obstacle is farther from the vehicle than the obstacle in the event the obstacle is classified as the non- relevant obstacle, 
The claim recites no additional elements that integrate the abstract idea into a practical application of amount to significantly more than the judicial exception.

Regarding claim 16, the claim recites “the data set comprises at least one additional relevant set of lane segments for the vehicle, wherein the at least one additional relevant set of lane segments for the vehicle is related to the first lane segment, wherein the at least one additional relevant set of lane segments for the vehicle is defined by at least one additional safety-range from the first lane segment, and wherein the at least one additional safety-range is different from the safety-range.” These limitations merely specify the nature of certain data used in the identified abstract idea(s). The specification of this data does not take the claimed acts outside the realm of mental processes capable of being performed in the human mind. 
The claim recites no additional elements that integrate the abstract idea into a practical application of amount to significantly more than the judicial exception.

Regarding claim 17, the claim recites “receive information indicating whether the classification of the obstacle is to be performed based on the relevant set of lane segments for the vehicle or based on the at least one additional relevant set of lane segments for the vehicle.” This limitation, when read in light of the specification, is merely a step of gathering data. As noted above, the collection of available data is within the realm of abstract ideas and does not amount to significantly more than a judicial exception (see Electric Power Group and MPEP 2106, Section I, Subsection A). 

The claim recites no additional elements that integrate the abstract idea into a practical application of amount to significantly more than the judicial exception.

Regarding claim 21, the claim recites “the safety system of claim 1.” Claim 21 is therefore rejected for the same reasons as claim 1 above. 
The claim further recites additional elements of “a vehicle” and “a control system configured to perform a safety operation.” These limitations are not indicative of integration into a practical application or amount to significantly more than the judicial exception because the limitations do not purport any improvement to the function of a technical field as a result of the abstract idea, effect a tangible transformation in state or form, or apply the abstract idea in some other meaningful way beyond generally linking the abstract idea to a particular field of use, namely vehicles (see MPEP 2106.05).

Regarding claim 22, the claim further recites “one or more sensors configured to determine the vehicle position data indicating the position of the vehicle.” These sensors, recited at a high level of generality, when read in light of the specification, amount to generic position sensors being used in their conventional manner to generate known data. The collection of known data using known sources has been held as not enough to render a claim patent-eligible (see Electric Power Group). 

not rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more. Claims 4 and 23 recite limitations of “instruct the safety operation to a control system of the vehicle” and “instruct the safety operation to the control system of the vehicle”, respectively. These limitations, when read in light of the specification, are indicative of integration of the claimed abstract idea(s) into a practical application because they amount to a tangible transformation in state of the vehicle based upon the results of the claimed evaluations. 

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 



Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noda et al. (United States Patent Application Publication No. US 2019/0213886 A1) [hereinafter “Noda”].

Regarding claim 1, Noda discloses a safety system for use with a vehicle (see Abstract and Figure 1), the safety system comprising: 
one or more processors (central controller 11) configured to: 
receive vehicle position data indicating a position of the vehicle (see [0031]), 
determine a first lane segment in a lane coordinate system based on the vehicle position data, the first lane segment being a lane segment in which the vehicle is located (see [0030]-[0031]), 
determine a relevant set of lane segments for the vehicle based on a safety-range from the first lane segment (see [0036], [0047]-[0048], and [0065]-[0075]), 
determine or receive obstacle position data indicating a second lane segment in the lane coordinate system, the second lane segment being a lane segment in which an obstacle is located (see [0036]-[0040], [0047]-[0050], and [0065]-[0075], and 
classify the obstacle either as a non-relevant obstacle in the case that the second lane segment is not included in the relevant set of lane segments for the vehicle, 

Regarding claim 5, Noda further discloses one or more memories configured to store a plurality of data sets for a plurality of lane segments in the lane coordinate system, wherein each data set of the plurality of data sets indicates a relevant set of lane segments for a respective lane segment of the plurality of lane segments (see at least [0030]-[0036] and [0047]).

Regarding claim 6, Noda further discloses the one or more processors are configured to determine the relevant set of lane segments for the vehicle by retrieving the data set that corresponds to the first lane segment from the one or more memories (see at least [0030]-[0036] and [0047]). 

Regarding claim 7, Noda further discloses the data set that corresponds to the first lane segment indicates one or more connecting routes connecting the first lane segment and each respective lane segment of the relevant set of lane segments for the vehicle ((see at least [0030]-[0036] and [0047]). 

Regarding claim 15, Noda further discloses the one or more processors are further configured to determine whether a non-classified obstacle is farther from the vehicle than the obstacle in the event the obstacle is classified as the non-relevant obstacle, and classify the non-classified obstacle as the non-relevant obstacle for a predefined time in the case that the non-classified obstacle is farther from the vehicle than the obstacle (see [0065]-[0069] and Figure 11; note that a non-classified obstacle that is 

Regarding claim 16, Noda further discloses the data set comprises at least one additional relevant set of lane segments for the vehicle, wherein the at least one additional relevant set of lane segments for the vehicle is related to the first lane segment, wherein the at least one additional relevant set of lane segments for the vehicle is defined by at least one additional safety-range from the first lane segment, and wherein the at least one additional safety-range is different from the safety-range (see at least [0030]-[0036], [0047], and [0065]-[0069], specifically the use of multiple safety ranges L1 and L2). 

Regarding claim 17, Noda further discloses a number of lane segments in the additional relevant set of lane segments for the vehicle is different from a number of lane segments int eh relevant set of lane segments for the vehicle, and wherein the one or more processors are further configured to receive information indicating whether the classification of the obstacle is to be performed based on the relevant set of lane segments for the vehicle or based on the at least one additional relevant set of lane segments for the vehicle (see at least [0069] and the differences between Figures 11 and 12). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Noda.

Regarding claim 11, Noda teaches the safety-range is defined by a predefined maximal velocity associated with at least one lane segment of the relevant set of lane segments for the vehicle (see [0067]-[0069]; specifically, “the largest relative speed between the host vehicle and the observed vehicles”). 
Noda does not expressly teach the predefined maximal velocity is defined by a speed limit associated with the at least one lane segment of the relevant set of lane segments for the vehicle.
Noda does however teach that on a highway with high speed travelling, the size L of the safety-range is impacted (see [0069]). As Noda teaches basing the safety-range L on the speed of the host vehicle, and contemplates the impact of highway driving on the safety-range, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by Noda so as to use the speed limit of the lane segment to determine the safety-range L, as the speed limit of the segment would be a good indication of the travelling speed of the host vehicle and nearby vehicles and allow for the safety-range to by sized appropriately as desired by Noda. 

Claims 2-4, 8-10, 12-14, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Noda in view of Packer et al. (United States Patent Application Publication No. US 2020/0086855 A1) [hereinafter “Packer”].

Regarding claim 2, Noda does not expressly teach the one or more processors are further configured to determine a potential collision event between the vehicle and the obstacle in the event the object is classified as the relevant obstacle. 
Noda teaches tracking all obstacles labelled as relevant and creating a travel plan for the host vehicle using these tracks (see at least [0051]-[0053]), but does not specify determining potential collision events with the relevant obstacle. 
Packer also generally teaches a vehicle safety system (see Abstract). Similar to Noda, Packer teaches determining a travel path of the host vehicle and identifying relevant obstacles in the environment (see [0025]-[0029]). Packer teaches the system determines the tracks of detected relevant obstacles (see at least [0030]-[0033] and [0079]). Packer teaches the relevant obstacle track and the projected travel path of the host vehicle are used to determine potential collision events between the host vehicle and the relevant obstacle (see [0016]-[0020], [0034]-[0051], and [0079]-[0095]). Packer teaches a safety operation can be determined in the event of a potential collision event with the relevant obstacle to avoid the potential collision (see [0021], [0049], [0062], and [0096]). Packer teaches the disclosed techniques allow for the avoidance of potential collisions while minimizing computing load (see at least [0022]). 
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by Noda so as to determine a potential collision event between the vehicle and the obstacle in the event the object is classified as the relevant object using the techniques disclosed by Packer, in view of Packer, as Packer teaches these techniques allow for the avoidance of potential collisions while minimizing computing load required, thereby increasing the computing power available for other functions (see [0022] of Packer). 

Regarding claim 3, the combination of Noda and Packer further teaches the one or more processors are further configured to determine a potential collision event between the vehicle and a further obstacle classified as the relevant obstacle (see at least [0034]-[0051] and [0079]-[0095] of Packer and the rejection of claim 2 above), and discard the obstacle from the determination of the potential collision event in the event the obstacle is classified as the non-relevant obstacle (step S70 of Noda; see at least [0051] of Noda). 

Regarding claim 4, the combination of Noda and Packer further teaches the one or more processors are further configured to determine whether a safety operation can avoid the potential collision, and instruct the safety operation to a control system of the vehicle in the case that the safety operation is determined to avoid the potential collision (see at least [0021], [0049], [0062], and [0096] of Packer). 

Regarding claim 8, the combination of Noda and Parker further teaches the one or more processors are further configured to determine a potential collision event between the vehicle and the obstacle based on determining a connecting route between the first lane segment and the second lane segment based on the one or more connecting routes indicated by the data set (see [0047]-[0052] of Noda, whereby the object existence areas 34 and the subsequent objects to be tracked are acquired based on “traffic lanes whose traveling directions point to the planned travel area”; see further [0034]-[0051] and [0079]-[0095] of Packer and the rejection of claim 2 above for the determination of potential collision events with identified relevant obstacles). 

Regarding claim 9, the combination of Noda and Parker further teaches the one or more processors are configured to determine the potential collision event between the vehicle and the 

Regarding claim 10, the combination of Noda and Parker further teaches the one or more processors are configured to determine the potential collision event via a model-based approach in the case that a minimal distance between the vehicle and the obstacle is less than or equal to a minimal safety distance (see at least [0079], [0099]-[0101], and [0142]-[0153] of Parker). 

Regarding claim 12, the combination of Noda and Parker further teaches the one or more processors are further configured to determine whether the obstacle is within a distance from the vehicle that is greater than a pre-defined distance (see [0079] of Parker and [0065]-[0069] of Noda), determine a potential collision event between the vehicle and a further obstacle classified as the relevant obstacle (see the rejection of claim 2 above; note that both Noda and Parker teach the methods are applied to a plurality of detected obstacles), and discard the obstacle from the determination of the potential collision event for a predefined time in the case that the distance from the vehicle is greater than the pre-defined distance (see again [0079] of Parker, [0065]-[0069] of Noda, and the rejections of claims 2-3 above; note that the predefined time is the time it takes for the obstacle to enter the range to be considered relevant or the time until the next iteration of the method). 

Regarding claim 13, the combination of Noda and Parker further teaches the one or more processors are further configured to: determine whether the obstacle is within a distance from the vehicle that is within a predefined range, the predefined range beginning and ending farther from the 

Regarding claim 14, the combination of Noda and Parker further teaches the one or more processors are further configured to determine whether a non-classified obstacle is farther from the vehicle than the obstacle in the event the obstacle is classified as the non-relevant obstacle (see [0036]-[0040], [0047]-[0052], and [0065]-[0075] of Noda, wherein multiple obstacles are detected, including a new obstacle that may exist further from a classified non-relevant obstacle; see also Figures 4, 7-8, and 11 of Noda), determine a potential collision event between the vehicle and a further obstacle classified as the relevant obstacle (see the rejection of claim 2 above; note that potential collision events are detected for all of a plurality of identified relevant obstacles), and discard the non-classified obstacle from the determination of the potential collision event for a predefined time in the case that the non-classified obstacle is farther from the vehicle than the obstacle (see [0065]-[0069] and Figure 11 of Noda; note that a non-classified obstacle that is further from an obstacle classified as non-relevant for being outside the range L would also therefore be classified as non-relevant).

Regarding claim 21, the combination of Noda and Parker, as applied to claim 2 above, teaches a vehicle (host vehicle 30 of Noda), comprising the safety system of claim 1 (see the rejection of claim 1 above); and a control system configured to perform a safety operation (vehicle computing device 504 of Parker; see at least [0021], [0049], [0062], and [0096] of Parker).

Regarding claim 22, the combination of Noda and Parker further teaches one or more sensors configured to determine the vehicle position data indicating the position of the vehicle (see [0031] of Noda).

Regarding claim 23, the combination of Noda and Parker further teaches the one or more processors of the safety system are further configured to determine a potential collision event between the vehicle and a further obstacle classified as the relevant obstacle (see the rejection of claim 2 above; note that both Noda and Parker teach the methods are applied to a plurality of detected obstacles), determine whether a safety operation can avoid the potential collision, and instruct the safety operation to the control system of the vehicle in the case that the safety operation is determined to avoid the potential collision (see at least [0021], [0049], [0062], and [0096] of Packer).

Regarding claim 24, the combination of Noda and Parker further teaches the one or more processors of the safety system are further configured to discard the obstacle from the determination of the potential collision event in the event the obstacle is classified as the non-relevant obstacle (step S70 of Noda; see at least [0051] of Noda).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:



Lujan et al. (US 2018/0148051 A1) generally teaches:
Systems and method are provided for controlling a vehicle. In various embodiments, a method of path planning for a vehicle includes receiving sensor data relating to an environment associated with the vehicle; defining a region of interest for the vehicle, based on the sensor data; defining a graph comprising a plurality of nodes, each of the plurality of nodes comprising a state of the vehicle and an associated cost, based on a cost function as applied to the state of the vehicle, at one of a plurality of points in time; and performing, via a processor, a search of the graph, based on the associated costs of each node of the graph, to determine a selected path for the vehicle through the region of interest that minimizes a total cost via the graph.

Hausleitner et al. (US 2022/0017084 A1) generally teaches:
A system includes at least one electronic control unit, which performs a method including consecutively or simultaneously, determining a future turning maneuver of the ego vehicle, detecting information relating to the lane markings and the number of available lanes in the environment in front of and next to the ego vehicle, and determining whether at least one further road user is in a relevant lane next to or behind the lane of the ego vehicle. If so, a future intended movement of the road user is determined from the information relating to the lane markings and the number of available lanes. And if it is determined that the ego-vehicle and the road user are on an at least two-lane turning lane, or that the road user stops before the turning maneuver of the ego-vehicle or leaves its lane, it is determined that there is no probability of a collision.



Costa et al. (US 2021/0053558 A1) generally teaches:
Systems and methods for operating a vehicle. The methods comprise: generating, by a computing device, a vehicle trajectory for the vehicle that is in motion; detecting an object within a given distance from the vehicle; generating, by the computing device, at least one possible object trajectory for the object which was detected; performing, by the computing device, a collision check to determine that there remains time to react safely to worst-case behavior by the object (the collision check being based on the vehicle trajectory and at least one possible object trajectory); and performing operations, by the computing device, to selectively cause the vehicle to perform an emergency maneuver based on results of the collision check.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411. The examiner can normally be reached Monday-Thursday 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/ANSHUL SOOD/               Primary Examiner, Art Unit 3669